DETAILED ACTION
This office action is in response to applicant’s amendments and arguments dated 11/13/2020. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant’s amendments to the specification dated 11/13/2020 have resolved the prior objections to the specification. Therefore, the objections to the specification have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 7, 9 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagen et al. US 20150285182 A1 (Hagen) in view of Asanuma et al. US 20090090337 A1 (Asanuma).
Regarding claims 1, 3 and 4, Hagen (Figs. 2-3B) discloses an engine wherein the engine comprises at least one standard combustion cylinder (3, 4, 104) driving a plurality of gas compression cylinders (1, 2, 102), configured to compress gas in a series of stages, and a common crankshaft in the crankcase coupling the at least one standard combustion cylinder and the plurality of compression cylinders (pars [0005, 0008-0013, 0044, 0047-0049]).
Hagen fails to disclose a crankcase ventilation system for an engine, comprising: a crankcase of the engine in fluid communication with both an intake manifold of the engine and a breather; an outside air intake in fluid communication with both the intake manifold and the breather; a check valve disposed between the crankcase and the intake manifold; and a blower in fluid communication with the breather; a throttle disposed between a junction and the intake manifold, wherein the junction routes air from the outside air intake to either the breather or the throttle and the throttle modulates outside air to the intake manifold; an intake air filter disposed between the outside air intake and a junction, routing outside air to either the breather or the intake manifold.
Asanuma (Abstract, Figures 1 and 4) however, discloses a crankcase ventilation system for an engine (1), comprising: a crankcase (3a) of the engine in fluid communication with both an intake manifold (manifold located between throttle 23 and inlet 10) of the engine and a breather (34); 
It would have been obvious to a person or ordinary skill in the art to apply the crankcase ventilation system of Asanuma to the engine of Hagen so that blow-by gas leaking from a combustion chamber of an engine into a crank case flows into an intake system of the engine and then returns to the combustion chamber as discussed by Asanuma in paragraph [0002].

Regarding claims 7 and 9, Hagen (Figs. 2-3B) discloses an engine wherein the engine comprises at least one standard combustion cylinder (3, 4, 104) driving a plurality of gas compression cylinders (1, 2, 102), configured to compress gas in a series of stages, and a common crankshaft in the crankcase coupling the at least one standard combustion cylinder and the plurality of compression cylinders (pars [0005, 0008-0013, 0044, 0047-0049]).
Hagen fails to disclose a crankcase ventilation system for an engine, comprising: a crankcase of the engine in fluid communication with a breather and an intake manifold of the engine; a check valve disposed between the crankcase and the intake manifold; an outside air intake in fluid communication with both the intake manifold and the breather; wherein all the outside air from the outside air intake is routed through the crankcase before being routed into the intake manifold; an intake air filter disposed between the outside air intake and the breather.
Asanuma (Abstract, Figures 1 and 4)  however discloses a crankcase (3a) of an engine (1) in fluid communication with a breather (34) and an intake manifold of the engine (manifold located between throttle 23 and inlet 10, par [0030]); a check valve (55) disposed between the crankcase (3a) and the intake manifold; and an outside air intake in fluid communication with the breather (Outside air intake to cleaner 22 communicates with breather 34); wherein all the outside air from the outside air intake is routed through the crankcase (3a) before being routed into the intake manifold (par [0030] discloses where the throttle valve 23 is opened and closed. In addition, Figure 1 depicts where throttle valve 23 is closed and all the outside air flow is routed through the crankcase 3a before being routed into the intake manifold through manifold inlet 32a); an intake air filter (22) disposed between the outside air intake and the breather (34).
It would have been obvious to a person or ordinary skill in the art prior to the effective filing date of the invention to apply the crankcase ventilation system of Asanuma to the engine of Hagen so that blow-by gas leaking from a combustion chamber of an engine into a crank case flows into an intake system of the engine and then returns to the combustion chamber as discussed by Asanuma in paragraph [0002].
Regarding claims 18-21, Hagen in view of Asanuma disclose the limitations of claims 1 and 7 as discussed previously, where Hagen (Figs. 2-3B) further discloses, wherein the plurality of gas compression cylinders (1, 2, 102) comprises an initial compression cylinder in fluid communication with a final compression cylinder (Fig. 3B for instance shows first cylinder 120 in fluid communication with subsequent or final cylinder 122, where the recited passages disclose muti-stage compression of gases passing between 3 or 4 cylinders); wherein a cylinder head of the plurality of compression cylinders comprises a valve system (106) configured to regulate gas flow into and out of the plurality of compression cylinders (pars [0005, 0008-0013, 0044, 0047-0049]; claims 1-11).

Claims 1, 8, 12, 14, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagen et al. US 20150285182 (Hagen) A1 in view of Ruppel et al. US 20100313830 A1 (Ruppel).
Regarding claims 1 and 8, Hagen (Figs. 2-3B) discloses an engine wherein the engine comprises at least one standard combustion cylinder (3, 4, 104) driving a plurality of gas compression cylinders (1, 2, 102), configured to compress gas in a series of stages, and a common crankshaft in the crankcase coupling the at least one standard combustion cylinder and the plurality of compression cylinders (pars [0005, 0008-0013, 0044, 0047-0049]).
Hagen fails to disclose a crankcase ventilation system for an engine, comprising: a crankcase of the engine in fluid communication with both an intake manifold of the engine and a breather; an outside air intake in fluid communication with both the intake manifold and the breather; a check valve disposed between the crankcase and the intake manifold; and a blower in fluid communication with the breather; a throttle disposed between the check valve and the intake manifold.
Ruppel (Abstract, Figure 1) however discloses a crankcase ventilation system for an engine (1), comprising: a crankcase (6) of the engine (1) in fluid communication with both an intake manifold (3) of the engine and a breather (27); an outside air intake in fluid communication with both the intake manifold and the breather (par [0016]); a check valve (26, 35) disposed between the crankcase (6) and the intake manifold (3); and a blower (15) in fluid communication with the breather (27); a throttle (20) disposed between the check valve (26, 35) and the intake manifold (3).
It would have been obvious to a person or ordinary skill in the art prior to the effective filing date of the invention to apply the crankcase ventilation system of Ruppel to the engine of Hagen so that blow-by gas leaking from a combustion chamber of an engine into a crank case flows into an intake system of the engine and then returns to the combustion chamber as discussed by Ruppel in paragraphs [0002-0010].
Regarding claims 12 and 14, Hagen (Figs. 2-3B) discloses an engine wherein the engine comprises at least one standard combustion cylinder (3, 4, 104) driving a plurality of gas compression cylinders (1, 2, 102), configured to compress gas in a series of stages, and a common crankshaft in the crankcase coupling the at least one standard combustion cylinder and the plurality of compression cylinders (pars [0005, 0008-0013, 0044, 0047-0049]).
Hagen fails to disclose a method of venting gas from a crankcase of an engine that compresses gas comprising blowing outside air through the crankcase at a rate equal to or more than the rate of compressing gas leaking into the crankcase; providing the crankcase of the engine in fluid communication with both an intake manifold of the engine and a breather; an outside air intake in fluid communication with both the intake manifold and the breather; a check valve disposed between the crankcase and the intake manifold; and a blower in fluid communication with the breather; 
Ruppel (Figure 1, Abstract, pars [0016, 0026]) however discloses a method of venting gas from a crankcase (6) of an engine (1) that compresses gas comprising blowing outside air through the crankcase at a rate equal to or more than the rate of compressing gas leaking into the crankcase (par [0026] states Gas volume 42 is considerably higher than the blowby gas volume, symbolized by an arrow 43, which reaches the crank case 6 at partial load. The difference between the discharged gas volume 42 and the blowby gas volume 43 is provided by a ventilation volume 44, thus a fresh gas volume 44, which is extracted from the fresh gas line 3 via the ventilation line 27 and is fed to the crank case 6, therefore the sum of the outside air blown into crankcase 43 and 44 is greater than rate of compressing gas 43 leaking into the crankcase); providing the crankcase of the engine in fluid communication with both an intake manifold (3) of the engine and a breather (26); an outside air intake (13, par [0016]) in fluid communication with both the intake manifold and the breather; a check valve (35) disposed between the crankcase (6) and the intake manifold (3); and a blower (15) in fluid communication with the breather (26); wherein blowing outside air through the crankcase comprises turning on the blower to drive air flow through the crankcase (par [0016]).
It would have been obvious to a person or ordinary skill in the art prior to the effective filing date of the invention to apply the crankcase ventilation system of Ruppel to the engine of Hagen so that blow-by gas leaking from a combustion chamber of an engine into a crank case flows into an intake system of the engine and then returns to the combustion chamber as discussed by Ruppel in paragraphs [0002-0010].
Regarding claims 22 and 23, Hagen in view of Ruppel disclose the limitations of claim 12 as discussed previously, where Hagen (Figs. 2-3B) further discloses, wherein the plurality of gas compression cylinders (1, 2, 102) comprises an initial compression cylinder in fluid communication with a final compression cylinder (Fig. 3B for instance shows first cylinder 120 in fluid communication with subsequent or final cylinder 122, where the recited passages disclose muti-stage compression of gases passing between 3 or 4 cylinders); wherein a cylinder head of the plurality of compression cylinders comprises a valve system (106) configured to regulate gas flow into and out of the plurality of compression cylinders (pars [0005, 0008-0013, 0044, 0047-0049]; claims 1-11).





Claims 12, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagen et al. US 20150285182 A1 (Hagen) in view of  Asanuma et al. US 20090090337 A1 (Asanuma) further in view of Ruppel et al. US 20100313830 A1 (Ruppel).
Regarding claims 12, 15 and 17, Hagen (Figs. 2-3B) discloses an engine wherein the engine comprises at least one standard combustion cylinder (3, 4, 104) driving a plurality of gas compression cylinders (1, 2, 102), configured to compress gas in a series of stages, and a common crankshaft in the crankcase coupling the at least one standard combustion cylinder and the plurality of compression cylinders (pars [0005, 0008-0013, 0044, 0047-0049]).
Hagen fails to disclose a method of venting gas from a crankcase of an engine that compresses gas comprising blowing outside air through the crankcase at a rate equal to or more than the rate of compressing gas leaking into the crankcase; further comprising providing the crankcase of the engine in fluid communication with a breather and an intake manifold of the engine; a check valve disposed between the crankcase and the intake manifold; and an outside air intake in fluid communication with the breather; wherein all the outside air from the outside air intake is routed through the crankcase before being routed into the intake manifold; wherein blowing outside air through the crankcase comprises providing low pressure at the intake manifold to pull outside air from the breather, through the crankcase, 
Asanuma however discloses providing the crankcase (3a) of the engine (1) in fluid communication with a breather (34) and an intake manifold  (manifold located between throttle 23 and inlet 10, par [0030]) of the engine; a check valve (55) disposed between the crankcase and the intake manifold; and an outside air intake in fluid communication with the breather (Outside air intake to cleaner 22 communicates with breather 34); wherein all the outside air from the outside air intake is routed through the crankcase before being routed into the intake manifold; wherein blowing outside air through the crankcase comprises providing low pressure at the intake manifold to pull outside air from the breather, through the crankcase, and into the intake manifold; wherein providing low pressure at the intake manifold comprises moving down a piston of the at least one combustion chamber (par [0030] discloses where the throttle valve 23 is opened and closed. In addition, Figure 1 depicts where throttle valve 23 is closed and all the outside airflow is routed through the crankcase 3a before being routed into the intake manifold through manifold inlet 32a. Paragraph [0034] discloses An opening 32a of the returning passage 32 opening in the intake passage 21 is placed downstream of the throttle valve 23. Because of this placement, intake negative pressure generated downstream of the throttle 
It would have been obvious to a person or ordinary skill in the art prior to the effective filing date of the invention to apply the crankcase ventilation system of Asanuma to the engine of Hagen so that blow-by gas leaking from a combustion chamber of an engine into a crank case flows into an intake system of the engine and then returns to the combustion chamber as discussed by Asanuma in paragraph [0002].
Ruppel however discloses blowing outside air through the crankcase at a rate equal to or more than the rate of compressing gas leaking into the crankcase (par [0026] states Gas volume 42 is considerably higher than the blowby gas volume, symbolized by an arrow 43, which reaches the crank case 6 at partial load. The difference between the discharged gas volume 42 and the blowby gas volume 43 is provided by a ventilation volume 44, thus a fresh gas volume 44, which is extracted from the fresh gas line 3 via the 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the engine air intake arrangement of Hagen further by the disclosure of Ruppel as to blow outside air through the crankcase at a rate equal to or more than the rate of compressing gas leaking into the crankcase in order to be able to use the high pressure difference for increasing the effectiveness of air and oil separation, it is principally possible to provide the ventilation device with a ventilation line which extracts fresh gas, hence typically air, from the fresh gas line and feeds it into the crank case as discussed by Ruppel in paragraph [0002].

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Hagen et al.) US 20150285182 A1 in view of Asanuma et al. US 20090090337 A1 (Asanuma) further in view of Applicant Admitted Prior Art (AAPA).
Hagen in view of Asanuma disclose the limitations of claim 1 as discussed previously, Asanuma is silent as to whether compressor or blower 18 is a centrifugal compressor.
The examiner in the prior Non-Final rejection dated 08/14/2020, in paragraph 32 stated that “the examiner takes official notice that it is well known in the art to provide a centrifugal compressor as a compressor in a turbocharger,” in applicant’s subsequent remarks dated 11/13/2020, the applicant failed to provide adequate traverse of examiner’s use official notice with respect to the identified limitations seen in claim 2 provided applicant did not argue the limitations to which the examiner took official notice. Therefore, the examiner considers that it is well known in the art to provide a centrifugal compressor as a compressor in a turbocharger to be applicant admitted prior art. For further consideration please see MPEP section 2144.03 C.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagen et al. US 20150285182 (Hagen) A1 in view of Ruppel et al. US 20100313830 A1 (Ruppel) further in view of Keiichiro Tomari WO 2009122616 A1 (Tomari).
Regarding claim 13, Hagen in view of Ruppel disclose the limtiations of claim 12, as discussed previsouly.
Hagen nor Ruppel disclose wherein the rate of the gas leaking into the crankcase is less than or equal to 20% of the flow rate of the gas being compressed.
Tomari however discloses a crankcase ventilation system wherein the rate of the gas leaking is less than or equal to 20% of the flow rate of the gas being compressed (pars [0034-0041] disclose where in a conventional engine a gas amount of 1000cc is delivered and 200cc or 20% leaks into the crankcase as internal gas, where in the current invention an air-fuel mixture of 800cc is delivered to a cylinder and the internal gas is 0%, as well as the engine output torque is 800cc due to reductions in gas leakage).
It would have been obvious to a person or ordinary skill in the art as to further modify the air intake manifold and breather assembly of Hagen as to control the air flow into the breather such that the rate of the gas leaking into the crankcase is less than or equal to 20% of the flow rate of the gas being compressed in order to prevent pumping loss and deterioration of combustion efficiency, as well as reduce fuel consumption and increase output torque as discussed by Tomari in paragraphs [0006-0011 and 0041] of the provided machine translation.

Response to Arguments
Applicant’s arguments are solely addressed to the newly added claim limitation requiring, wherein the engine comprises at least one standard combustion cylinder driving a plurality of gas compression cylinders, and a common crankshaft in the crankcase coupling the at least one standard combustion cylinder and the plurality of compression cylinders is “configured to compress gas in a series of stages.” Provided these limitations were not addressed in a prior office action, the examiner considers the office action seen above to provide the official response to all arguments addressed to the newly added claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2016126695 A1 discloses an engine performing multi-stage compression controlled by a valve assembly.
US 10760516 B2 discloses a turbocharged engine with breather assembly connected to intake.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/MICHAEL A KESSLER/Examiner, Art Unit 3747